Citation Nr: 1512722	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot disorder (other than peripheral neuropathy of the right lower extremity), variously diagnosed, to include metatarsalgia and a hallux valgus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to September 1969 and from November 1976 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  By that rating action, the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a right foot disability (other than peripheral neuropathy of the right lower extremity) (which the RO characterized as a right foot injury).  The Veteran appealed this rating action to the Board.  

In a July 2010 decision, the Board reopened the Veteran's previously denied claim of service connection for a right foot disability (other than peripheral neuropathy of the right lower extremity) (which was characterized as a right foot disability (claimed as residuals of injury)) and remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board subsequently remanded this claim in February 2011, May 2012 and, most recently, in March 2013.  The requested development has been completed and the matter has returned to the Board for further appellate consideration. 

The Board notes that, in a June 2004 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating effective from May 29, 2003.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2014).  Thus, the Board construes the Veteran's currently appealed issue to be as stated on the title page of this decision.


FINDING OF FACT

The competent evidence of record is against a finding that the Veteran's right foot disability, currently diagnosed as degenerative changes of the first metatarsal phalangeal joint of the great toe and hallux valgus deformity of the great toe, had its onset during, or is otherwise etiologically related to, the Veteran's periods of military service.  There is no confirmed x-ray evidence of arthritis of the right foot to a compensable degree within one year of service discharge in September 1969 or May 1993. 


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 169 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The RO, in part, notified the Veteran via an August 2006 letter of the criteria for establishing his claim for service connection for a right foot disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the Dingess elements with respect to this claim.  The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist.  The RO/AMC has obtained the Veteran's service treatment and personnel records and VA outpatient treatment and examination records.  In its March 2013 remand directives, the Veteran was to be scheduled for a VA examination to clarify the diagnosis (or diagnose) of any current right foot disability and its (their) etiological relationship, if any, to military service.  The Board specifically requested that the examiner clarify conflicting findings of diagnoses of right foot trauma and degenerative arthritis during a July 1993 VA examination with August 1993 VA x-rays of the right foot that contained a diagnosis of minimal hallux valgus deformity of the big toe.  (See March 2013 Board remand).  In December 2013, a VA examiner examined the Veteran and provided an opinion as to the etiology of his right foot disability.  (See VA December 2013 VA foot examination report). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 VA examiner's examination and opinion obtained in this case, when viewed collectively, is more than adequate.  The opinion was predicated on a full understanding of the Veteran's medical history, to include his service treatment records, post-service VA treatment and examination records, notably the above-cited July and August 1993 reports containing conflicting evidence of arthritis of the right foot, consideration of the Veteran's lay assertions, and a physical examination and provided a sufficient evidentiary basis for the claim for service connection for a right foot disability. The December 2013 VA physician provided answers to the specific medical questions asked by the Board in its March 2013 remand directives, such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for a right foot disability has been met.

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is a chronic disease.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran has been found to have degenerative arthritis of the right foot.  Thus, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

III. Merits Analysis

The Veteran seeks service connection for a right foot disability.  The Veteran contends that his current right foot disability is etiologically related to the right foot contusion that occurred after he kicked a football during military service.  

At the outset, the Board finds that service connection on a presumptive basis for arthritis of the right foot is not warranted.  While a July 1993 VA examiner entered an impression of right foot trauma and degenerative arthritis, x-rays of the right foot, performed in August 1993, showed only a minimal hallux valgus deformity of the great toe.  Arthritis was not found on the August 1993 x-rays of the right foot.  In December 2013, a VA examiner reviewed the conflicting 1993 VA examination and X-ray reports and confirmed that there was no evidence of arthritis of the right foot in 1993, noting that x-rays of the right foot, performed in 1984, were within normal limits.  Thus, the Board finds that the preponderance of the evidence of record is against a finding of arthritis of the right foot to a compensable degree within one year of the Veteran's discharge from military service in May 1993.  Thus, service connection for arthritis of the right foot on a presumptive basis is not warranted.  

The Board also finds that the preponderance of the evidence of record is against an award of service connection for a right foot disability on a direct incurrence basis because the evidence does not show that it had its onset during military service or is otherwise etiologically related thereto. 

With regard to Shedden element number one (1), evidence of a current disability, a December 2013 VA examiner diagnosed the Veteran as having metatarsalgia, degenerative changes of the metatarsophalangeal joint of the right great toe and hallux valgus deformity of the right great toe.  (See June 2012 and December 2013 VA foot examination report s).  Based on the above, the Board finds that current right foot disabilities exist, and Shedden element (1) is satisfied.

Regarding Shedden element number two (2), evidence of in-service injury or disease, the Veteran's service treatment records from his first period of service, November 1965 to September 1969, reflect that the Veteran's feet were evaluated as "normal" during an  October 1965 service entrance examination report.  On an accompanying Report of Medical History, the Veteran denied having had foot trouble.  In August 1967, the Veteran sought treatment for a wart of the first digit of the right foot.  In January 1968, the Veteran sought treatment from the Medical Officer for an abrasion/contusion of the right foot after he was involved in a motorcycle accident the previous day.  The Veteran was returned to duty.  A September 1969 service separation examination report reflects that the Veteran's feet were evaluated as "normal."  On accompanying Reports of Medical History, the Veteran denied having had foot trouble.  

During his second period of military service, the Veteran received treatment for a coral cut on his right foot in December 1976.  The Veteran related that the pain had gradually increased over the previous two (2) weeks and that the cut was not healing.  The examining clinician entered an assessment of possible early cellulitis.  A follow-up later that month revealed that the Veteran's right foot had improved; the redness of his right foot was not as pronounced.  He was instructed to continue with hot soaks.  

In May 1984, the Veteran injured his right foot after he kicked a football, apparently barefoot.  Upon objective evaluation of the right foot, there was swelling of bluish discoloration of the dorso-lateral aspect of the right foot with pain and tenderness to palpation.  Range of motion of the Veteran's toes and ankles were normal.  X-rays of the right foot were within normal limits.  The Veteran had pain and swelling of the right foot.  The examining clinician entered an assessment of contusion/ sprain of the right foot, secondary reactive cellulitis.  The Veteran was issued a posterior splint, crutches and Motrin.  In mid-June 1984, the Veteran was found to have improved and was able to bear weight on his right foot.  Upon clinician evaluation of the right foot, there was a small swelling of the lateral side of the right foot.  It was non-tender with good range of motion.  The examining clinician entered an assessment of status-post trauma to the right foot, well-healed.  The Veteran returned to duty.  The Veteran continued to receive treatment for his right foot injury in May and June 1984.  Examinations and reports of medical history, conducted between September 1976 and March 1993, to include after the May 1984 injury, consistently revealed normal feet and no history of foot trouble.  In view of the clinical findings of possible early cellulitis and contusion of the right foot and secondary reactive cellulitis following the December 1976 and May 1984 right foot injuries, respectively, the Board finds that Shedden element number two, evidence of in-service injury, has been satisfied.

The third Shedden element requires a causal relationship between the in-service injuries and the Veteran's current right foot disability.  The Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's current right foot disability(ies) and military service, to include the clinical findings of contusion of the right foot in May 1984.  There are VA opinions that are against the claim.

The Veteran was afforded VA examinations in May 2011 and June 2012 (an addendum opinion was provided in October 2012).  Negative nexus opinions were provided at each examination; however, and as noted in the Board's July 2010, May 2012 and March 2013 remands, those opinions were each found to have been inadequate because the examiners failed to specify the diagnosis of any right foot disorder and address whether the evidence showed arthritis of the right foot manifested within one year of the Veteran's discharge from active military service in May 1993.  As noted in the May 2012 and March 2013 remands, these determinations were crucial in properly evaluating the Veteran's claim because service connection was in effect for peripheral neuropathy of the right lower extremity, and there was conflicting evidence as to whether he had developed arthritis of the right foot within one year of service discharge in May 1993.  As discussed previously herein, while a July 1993 VA examiner entered a diagnosis of trauma of the right foot and degenerative arthritis, subsequent X-rays of the right foot, performed in August 1993, only disclosed minimal hallux valgus deformity of the big toe.  Thus, the Board found the May 2011 and June 2012 and October 2012 (addendum opinion) to have been inadequate in evaluating the Veteran's claim.  

VA reexamined the Veteran in December 2013.  After a review of the above-cited service treatment records and post-service evidence, the VA examiner concluded that the Veteran's diagnosed right foot disabilities, degenerative changes of first metatarsophalangeal joint of the great toe and hallux valgus deformity of the great toe were less likely than not related to military service.  The VA examiner reasoned that current (then) x-rays showed that the Veteran had degenerative changes of the first metatarsophalangeal joint of the great toe, and the 1984 injury had affected the lateral aspect of the Veteran's right foot.  In addition, the VA examiner concluded that x-rays of the right foot performed at the time of the 1984 injury were normal and that there was no x-ray evidence of arthritis of the right foot in "July 1993" x-ray, but rather a minimal hallux valgus deformity of the big toe.  Concerning the Veteran's current (then) diagnosed hallux valgus deformity of the right great toe, the VA examiner explained that the precise etiology of hallux valgus was unknown, but that there was some degree of certainty that it occurred more often in the shoe-wearing population, those persons with abnormalities of the bony processes and genetics.  The VA examiner concluded that there was no indication in [medical] literature that an injury to the lateral aspect of the foot, such as that incurred by the Veteran in 1984, would lead to hallux valgus.  (See December 2013 VA foot examination report.) 

The Board finds the December 2013 VA examiner's opinion to be competent, well-supported and essentially uncontroverted evidence against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA examiner's opinion is also consistent with the evidence of record, namely the Veteran's service treatment records reflecting a contusion of the lateral aspect of the right foot in 1984 and post-service evidence of an absence of arthritis of the right foot until 1993. 

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic right foot disability.  Although the Veteran's service treatment records show treatment for right foot pain after the May 1984 football-related injury, and that he had complained of right foot pain when examined by VA in July 1993 (see July 1993 VA foot examination report), the December 2013 VA examiner determined that his in-service right foot injury and resulting pain were to the lateral aspect of the right foot, whereas the post-service right foot pain was attributable to degenerative changes of the first metatarsophalangeal digit of the great toe and hallux valgus deformity of the great toe, disabilities that were not shown in the service treatment records or to have had their onset during active duty.  

Therefore, as the weight of the objective evidence is against a finding that the Veteran's right foot disabilities had their onset during active duty or were related thereto, his claim for VA compensation for a chronic right foot disability must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his current right foot disabilities to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic right foot disability(ies) fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking any of these disabilities to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic right foot disability, which may be presented only by a trained physician or medical specialist in orthopedic medicine or podiatry.)  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight. 


ORDER

Service connection for a right foot disability (other than right lower extremity peripheral neuropathy) is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


